





THE FEDERAL HOME LOAN BANK OF BOSTON
THRIFT BENEFIT EQUALIZATION PLAN
(as amended and restated effective January 1, 2017)


Federal Home Loan Bank of Boston (the “Bank”) adopted the Federal Home Loan Bank
of Boston Thrift Benefit Equalization Plan (the “Plan”), as a component of the
Federal Home Loan Bank of Boston Benefit Equalization Plan, effective January 1,
1993. The Nonqualified Deferred Compensation Program for the Directors of the
Bank was merged into the Plan effective on the close of business December 31,
2006, and the Plan was amended and restated to comply with Code Section 409A, as
enacted by the American Jobs Creation Act of 2004 and applicable regulations
thereunder, effective January 1, 2007 (or such earlier date as may be required
by law). The Plan was further amended and restated to comply with final
regulations issued under Code Section 409A effective January 1, 2009; provided,
however, that any provision required to be effective on and after January 1,
2005 in order for the Plan to comply with Code Section 409A became effective as
of January 1, 2005 (or such later date as permitted under applicable Code
Section 409A transition rules). The Plan, which was subsequently amended by the
First Amendment, Second Amendment, Third Amendment and Fourth Amendment, is
hereby amended and restated effective January 1, 2017.
The Plan is established and maintained by the Bank in order to provide Eligible
Executives and Directors an opportunity to defer taxation on income and to
provide Eligible Executives with the benefits which would have been provided
under the Pentegra Defined Contribution Plan for Financial Institutions (the
“Qualified Plan”) if (a) their benefits under the Qualified Plan were not
limited by certain limitations imposed by the Internal Revenue Code applicable
to the Qualified Plan, and (b) “Base Salary” as defined in the Qualified Plan
took into account amounts paid under the Bank’s incentive compensation plan(s),
as well as elective deferrals hereunder.
The Plan is a governmental plan under Section 4(b) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and is therefore exempt from
coverage under ERISA. The Plan is unfunded and maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees, and Bank directors, and is not intended to be
qualified under Section 401(a) of the Internal Revenue Code.
ARTICLE I
DEFINITIONS


Each word used herein not defined below that begins with a capital letter and is
defined in the Qualified Plan shall have the same definition as the definition
given to that word in the Qualified Plan. Wherever used herein, the following
terms shall have the meanings hereinafter set forth:
1.1    “Account” or “Deferred Compensation Account” means the separate account
established under the Plan for each Participant, as described in Section 5.1.
1.2    “Administrator” means the Committee or such person or persons as may be
appointed by the Committee to be responsible for those functions assigned to the
Administrator under the Plan.
1.3    “Affiliate”
means any entity that is a member of a “controlled group” of corporations with
the Bank under Code Section 414(b) or a trade or business under common control
with the Bank under Code Section 414(c);





--------------------------------------------------------------------------------





provided, however, that in applying Code Sections 1563(a)(1), (2) and (3) for
purposes of Code Section 414(b), the language “at least 50 percent” will be used
instead of “at least 80 percent” each place it appears, and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of Code Section 414(c), the language
“at least 50 percent” will be used instead of “at least 80 percent” each place
it appears. In addition, to the extent that the Administrator determines that
legitimate business criteria exist to use a reduced ownership percentage to
determine whether an entity is an Affiliate for purposes of determining whether
a Termination of Service has occurred, the Administrator may designate an entity
that would meet the definition of “Affiliate” substituting 20 percent in place
of 50 percent in the preceding sentence as an Affiliate in Appendix A hereto.
Such designation shall be made by December 31, 2007 or, if later, at the time a
20 percent or more ownership interest in such entity is acquired.
1.4    “Bank” means the Federal Home Loan Bank of Boston.
1.5    “Base Salary” means “Salary” as defined for purposes of the Qualified
Plan.
1.6    “Beneficiary” means the person, persons or trust designated by a
Participant as direct or contingent beneficiary in the manner prescribed by the
Administrator. The Beneficiary of a Participant who has not effectively
designated a beneficiary shall be the Participant’s estate.
1.7    “Board of Directors” means the Board of Directors of the Bank.
1.8    “Code Limitations” means the cap on compensation taken into account by
the Qualified Plan under Code Section 401(a)(17); the limitations on Section
401(k) contributions necessary to meet the average deferral percentage (“ADP”)
test under Code Section 401(k)(3); the limitations on employee and matching
contributions necessary to meet the average contribution percentage (“ACP”) test
under Code Section 401(m); the dollar limitations on elective deferrals under
Code Section 402(g); and the overall limitation on contributions imposed by Code
Section 415(c), as such provisions may be amended from time to time, and any
similar successor provisions of federal tax law.
1.9    “Committee” means the Human Resources and Compensation Committee of the
Board of Directors, which is authorized to administer the Plan and to perform
the functions described in Article VII.
1.10    “Compensation” means (a) with respect to an Executive, Base Salary
and/or Incentive Compensation, as applicable; and (b) with respect to a
Director, the meeting fees paid by the Bank to the Director. Meeting fees
include all amounts paid to a Director as compensation under the Bank’s Director
Compensation Policy, other than reimbursement of expenses.
1.11    “Deferral Period” means the period described in Section 3.3 of the Plan.
1.12    “Director” means a member of the Board of Directors of the Bank, other
than an Employee.
1.13    “Disability” means that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (b) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the Bank;
or (c) has been determined to be totally disabled by the Social Security
Administration.
1.14    “Effective Date” means January 1, 2017. The Plan was initially effective
January 1, 1993, was restated effective January 1, 2007 and was most recently
restated effective January 1, 2009. Any provision





--------------------------------------------------------------------------------





of this amendment and restatement required to be effective on and after January
1, 2005 in order for the Plan to comply with Code Section 409A shall become
effective as of January 1, 2005 (or such later date up to January 1, 2009 as
shall be permitted under applicable Code Section 409A transition rules).
1.15    “Elective Deferral” means the amount of Compensation a Participant
elects to defer pursuant to Article III of the Plan.
1.16    “Eligible Executive” or “Executive” means an employee of the Bank who is
a corporate officer or any other member of a select group of management or
highly compensated employees who has been selected to be a Participant in the
Plan by the Board of Directors or the Committee.
1.17    “Hardship” means an unforeseeable emergency that is caused by an event
beyond the control of the Participant that would result in severe financial
hardship to the Participant resulting from (a) a sudden and unexpected illness
or accident of the Participant or the spouse or a dependent of the Participant
(as defined in Code Section 152(a)), (b) a loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster), or (c) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Administrator. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, or the need to pay for the funeral
expenses of a spouse or a dependent may also constitute a Hardship event. The
Administrator shall determine whether the circumstances presented by the
Participant constitute an unanticipated emergency. Such circumstances and the
Administrator’s determination will depend on the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved as described in Sections 6.1.1 through 6.1.4 below.
1.18    “Incentive Compensation” means bonuses under the Bank’s Executive
Incentive Plan and, if applicable, any long-term incentive compensation payable
to a Participant under the Bank’s incentive compensation plan(s).
1.19    “Matching Contribution” means the amounts credited to a Participant’s
Account under Article IV of the Plan with respect to Elective Deferrals.
1.20    “Participant” means (a) an Executive or former Executive who elects to
participate in the Plan in accordance with the terms and conditions of the Plan
or who has an Account in the Plan that has not been fully distributed; and (b)
any Director who elects to participate in the Plan or who has an Account in the
Plan that has not been fully distributed.
1.21    “Plan” means The Federal Home Loan Bank of Boston Thrift Benefit
Equalization Plan, as set forth herein or as it may be amended or restated from
time to time.
1.22    “Plan Year” means the calendar year.
1.23    “Qualified Plan” means the Pentegra Defined Contribution Plan for
Financial Institutions, as from time to time amended.
1.24    “Required Withholdings” means the federal, state or local employment
taxes, including applicable FICA taxes required to be withheld under Section
3101 of the Code from any (a) Elective Deferrals, (b) elective deferrals on
behalf of the Participant to the Qualified Plan, (c) contributions by the
Participant to any welfare benefit plan maintained by the Bank, and/or (d) any
other compensation not paid to the Participant in cash, and all federal, state
or local income taxes attributable thereto required to be withheld





--------------------------------------------------------------------------------





from income, and any additional federal, state or local income or employment
taxes attributable to such withholdings. The Administrator shall determine
Required Withholdings in its discretion.
1.25    “Scheduled Distribution” means a distribution from a Participant’s
Scheduled Distribution Sub-Account in accordance with Section 6.3.
1.26    “Scheduled Distribution Sub-Accounts” or “Sub-Accounts” means the
separate bookkeeping accounts established by the Administrator under Section 5.1
to record the portion(s) of a Participant’s Account subject to separate
Scheduled Distribution elections.
1.27    “Termination of Service” means, with respect to an Executive, the
severing of employment with the Bank and any Affiliates, voluntarily or
involuntarily, for any reason. A Termination of Service will be deemed to have
occurred if the facts and circumstances indicate that the Bank and the
Participant reasonably anticipate that no further services will be performed
after a certain date or that the level of bona fide services the Participant
will perform for the Bank and its Affiliates after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the employer if the Participant has
been providing services to the Bank and its Affiliates less than 36 months). A
Participant will not be deemed to have incurred a Termination of Service while
he or she is on military leave, sick leave, or other bona fide leave of absence
(such as temporary employment by the government) if the period of such leave
does not exceed six months or such longer period as the Participant’s right to
reemployment with the Bank is provided either by statute or by contract. For
this purpose, a leave of absence is bona fide only if there is a reasonable
expectation that the Participant will return to employment at the conclusion of
the leave. If the period of leave exceeds six months and the Participant’s right
to reemployment is not provided either by statute or by contract, the
Termination of Service will be deemed to occur on the first date immediately
following such six-month period. With respect to a Director, the term
“Termination of Service” means that the Director has ceased to be a member of
the Board of Directors of the Bank, and does not otherwise provide services (as
determined under this paragraph) as an employee or independent contractor of the
Bank or any Affiliate. Whether an individual has incurred a Termination of
Service shall be determined in accordance with the provisions of Section 409A.
1.28    “Valuation Date” means the close of business of each business day, or
such other valuation date or dates established by the Administrator.


ARTICLE II
PARTICIPATION


2.1    Eligibility. Each Executive may become a Participant upon the effective
date of his or her designation as an Executive eligible for participation in the
Plan by the Board of Directors or the Committee. Each Director may become a
Participant upon his or her becoming a member of the Board of Directors of the
Bank.


2.2    Participation in the Plan. An Eligible Executive or Director may elect to
participate in the Plan for any Plan Year by delivering to the Administrator a
properly executed election at the time and in the form provided by the
Administrator, pursuant to which the Eligible Executive or Director elects to
defer receipt of a specified portion of the Compensation that would otherwise be
payable to such Executive for the Plan Year, as described in Article III hereof.





--------------------------------------------------------------------------------





2.3    Cessation of Participation. An Executive shall cease to be a Participant
in the Plan if (a) he or she incurs a Termination of Service for any reason, (b)
he or she remains in the service of a Bank but ceases to be an Eligible
Executive as described in Section 1.16 due to a change in employment status,
except to the extent that the Committee determines otherwise, or (c) the Plan is
terminated or otherwise amended so that the Executive ceases to be eligible for
participation; provided, however, that such individual shall continue to be a
Participant solely with respect to his or her vested Account balance until such
Account balance is distributed from the Plan. Such cessation of participation
shall be effective upon the date of the change in status described in clause (a)
above, upon the end of the Deferral Period for a change in status described in
(b) above, or upon the effective date of an amendment or termination of the Plan
described in clause (c) above. A Director shall cease to be a Participant in the
Plan if he or she ceases to be a member of the Board of Directors for any
reason; provided, however, that such individual shall continue to be a
Participant solely with respect to his or her vested Account balance until such
Account balance is distributed from the Plan.


ARTICLE III
DEFERRAL OF COMPENSATION


3.1    Election to Defer. A Participant may elect to defer receipt of a portion
of his or her Compensation for a Plan Year by delivering a properly executed
election to the Administrator within the time specified in Section 3.2. The
Participant’s election shall be in a written form acceptable to the
Administrator and shall specify:
3.1.1    the whole percentage of Salary, other than Incentive Compensation, for
the Plan Year to be deferred to the Plan, which percentage may not exceed 100%,
reduced to the extent necessary to provide for any Required Withholdings;


3.1.2    the whole percentage of Incentive Compensation for the Plan Year to be
deferred to the Plan, which percentage may not exceed 100%, reduced to the
extent necessary to provide for any Required Withholdings;


3.1.3    if applicable, the investment fund or funds in which the Participant’s
Elective Deferrals, and Matching Contributions attributable to such Elective
Deferrals, will be deemed to be invested pursuant to Section 5.2;


3.1.4    if applicable, the specific Scheduled Distribution Sub-Account or
Sub-Accounts into which all or a portion of such Elective Deferrals and/or
Matching Contributions will be directed, as described in Section 6.3; and


3.1.5    to the extent permitted by the Administrator under Section 6.4.1, the
payment commencement date and method of distribution to apply to benefits
distributable upon the Participant’s Termination of Service.


An Executive who elects not to participate in the Plan at the time he or she
first becomes eligible to do so may elect to become a Participant in any
subsequent Plan Year by filing an election to defer Compensation as described
above within the time provided in Section 3.2, provided that he or she is then
eligible to participate in the Plan.







--------------------------------------------------------------------------------





3.2    Date for Filing Election.


3.2.1    Except as provided below, an election to defer Compensation to be
earned in a Plan Year shall be filed by the Participant with the Administrator
as of a date established by the Administrator which is no later than December 31
of the Plan Year preceding the year in which such Compensation is earned.


3.2.2    In the case of an individual first employed as an Executive or becoming
a Director, or first becoming eligible for this Plan (and any similar
account-based deferred compensation plan of the Bank) during a Plan Year, an
election to defer Compensation (which may include Incentive Compensation) earned
subsequent to the initial date of employment or eligibility and subsequent to
the date of such election may be filed by such Executive or Director with the
Administrator within thirty (30) days of such initial date of service or
eligibility.


3.2.3    An election to defer Incentive Compensation meeting the requirements
for “performance-based” compensation under Treasury Regulation Section
1.409A-1(e) shall be filed with the Administrator as of a date established by
the Administrator which is at least six months prior to the end of the
performance period in which such Incentive Compensation is earned, provided that
(a) performance criteria have been established in writing by not later than 90
days after the commencement of the applicable performance period and the outcome
is substantially uncertain at the time the criteria are established, (b) the
Participant is in employment with the Bank continuously from the later of the
beginning of the performance period or the date such performance criteria are
set, and (c) the election is made before such performance-based compensation has
become readily ascertainable (i.e., is both calculable in amount and
substantially certain to be paid).


3.3    Deferral Period. The Deferral Period for a Participant’s Compensation
earned during any Plan Year shall begin on the first day of such Plan Year,
provided that the Participant has filed an election to defer Compensation prior
thereto, as described in Section 3.2.1. Notwithstanding the foregoing, in the
case of an individual who is first employed as an Executive or first becomes a
Director, or who first becomes eligible for participation during a Plan Year,
the Deferral Period shall begin as of the first day of the payroll period (or,
in the case of a Director, the first day of the month) beginning after the
filing of a timely election by the Participant in such Plan Year, as described
in Section 3.2.2. In each case, such Deferral Period shall end on the last day
of the Plan Year.


The Deferral Period for Incentive Compensation meeting the requirements for
“performance-based” compensation under Treasury Regulation Section 1.409A-1(e)
shall be the performance period (which shall not be shorter than a Plan Year) to
which such Incentive Compensation relates. Notwithstanding the foregoing, an
election to defer Incentive Compensation shall be deemed to be an election to
defer such amount (1) to the date specified in such election, or, if earlier,
(2) solely in the event of the Participant’s Termination of Service during the
Deferral Period or within 31 days after the end of the Deferral Period, to the
calendar quarter following the end of the Deferral Period for payment in an
immediate lump sum (assuming the Participant is otherwise entitled to such
Incentive Compensation).
3.4    Revocation or Change of Deferral Election.


3.4.1    A Participant may not voluntarily revoke or amend an election to defer
Compensation under Section 3.1.1 after commencement of the Deferral Period. Such
election shall automatically expire at the conclusion of the applicable Deferral
Period, unless renewed within the time provided in Section 3.2.





--------------------------------------------------------------------------------







3.4.2    A Participant may not revoke or amend an election to defer Incentive
Compensation meeting the requirements for “performance-based” compensation under
Treasury Regulation Section 1.409A-1(e) after the date which is six months prior
to the end of the performance period in which such Incentive Compensation is
earned; except that an election to defer Incentive Compensation under Section
3.2.2 may not be revoked during the Deferral Period.


3.4.3    Notwithstanding the above, if a Participant incurs a Hardship, the
Participant’s Elective Deferrals under this Plan may, upon the request of the
Participant and with the consent of the Administrator, be permanently suspended
for a period of six (6) months (the “suspension period”). At the end of the
suspension period, the Participant’s Elective Deferrals shall automatically
resume, provided that the Participant has timely filed a deferral election under
Sections 3.1 and 3.2 with respect to the Deferral Period in effect when the
suspension period ends.


3.4.4    If a Participant ceases to be an Eligible Executive during a Deferral
Period because of a change in his or her employment status (except for a
Termination of Service) as described in Section 2.3(b), the Participant’s
deferral election shall remain effective for the remainder of the Deferral
Period for which the election relates.


3.5    Vesting of Elective Deferrals. A Participant shall be 100% vested in the
balance of his or her Deferred Compensation Account attributable to Elective
Deferrals at all times.


ARTICLE IV
BANK MATCHING CONTRIBUTIONS


4.1    Matching Contributions for Eligible Executive Participants.


4.1.1    Except as provided in Section 4.1.3 below, for each Elective Deferral
credited to a Participant’s Deferred Compensation Account under Section 3.1.1,
such Participant’s Account shall also be credited with a Matching Contribution
under this Plan equal to (a) the matching contribution, if any, that would have
been credited under the terms of the Qualified Plan with respect to such amount
if contributed to the Qualified Plan, determined without regard to the Code
Limitations, minus (b) the maximum matching contribution available to the
Participant under the terms of the Qualified Plan with respect to the period to
which such Elective Deferral relates, with regard to the Code Limitations and
assuming that the Participant has made the largest elective deferral to the
Qualified Plan for such period (and preceding periods during the Deferral
Period) for which a matching contribution is available under the Qualified Plan;
provided, however, that no Matching Contribution shall be made under Sections
4.1.1 and 4.1.2 with respect to Elective Deferrals under Section 3.1.1 exceeding
3% of Base Salary. To the extent that a Participant has not met applicable
service requirements for participation in matching contributions under the terms
of the Qualified Plan, clause (a) of the preceding sentence shall be applied as
though the Participant is eligible for matching contributions under the
Qualified Plan; and no reduction under clause (b) of the preceding sentence
shall apply until the Participant is actually eligible for such matching
contributions.


4.1.2    If, for any Plan Year beginning on or after January 1, 2007, a
Participant (a) has contributed to the Qualified Plan the maximum amount of
elective deferrals permitted under the terms of the Qualified Plan (including
“catch-up” contributions, if available to the Participant and eligible for
matching contributions); but (b) was credited with an amount of matching
contributions under the Qualified Plan which is less than the amount set forth
in Section 4.1.1(b) above, then the Participant





--------------------------------------------------------------------------------





shall be credited with an additional Matching Contribution under this Plan equal
to the amount set forth in Section 4.1.1(b) above for such Plan Year minus the
amount of matching contributions actually credited to the Participant under the
Qualified Plan for such Plan Year. Notwithstanding the foregoing, a Participant
shall be eligible for a Matching Contribution under this Section 4.1.2 only if
he or she is an Employee on the last day of the applicable Plan Year.


4.1.3    For each Incentive Compensation Elective Deferral credited to a
Participant’s Deferred Compensation Account under Section 3.1.2, such
Participant’s Account shall also be credited with a Matching Contribution under
this Plan equal to the matching contribution, if any, that would be credited
under the Qualified Plan with respect to such amount if contributed to the
Qualified Plan, determined without regard to the Code Limitations and on the
basis that such Incentive Compensation is Salary under the Qualified Plan in the
year payable; provided, however, that no Matching Contribution shall be made
hereunder with respect to Elective Deferrals under Section 3.1.2 exceeding 3% of
Incentive Compensation.


4.1.4    No Matching Contribution shall be made with respect to a participating
Director.


4.1.5    Notwithstanding the foregoing, a Participant’s rate of Matching
Contribution may be modified from time to time in an offer letter or employment
agreement approved by the Committee and accepted by the Participant, or other
writing specifically approved by the Committee and making specific reference to
the Plan; provided, however, that the maximum rate of Matching Contribution
under the Plan shall not exceed the maximum rate of Matching Contribution
available to any participant under the terms of the Qualified Plan.


4.2    Vesting of Matching Deferrals. A Participant shall be 100% vested in the
balance of his or her Deferred Compensation Account attributable to Matching
Deferrals at all times.


ARTICLE V
INVESTMENT OF DEFERRED COMPENSATION


5.1    Deferred Compensation Account. The Administrator shall establish a
Deferred Compensation Account on the books of the Plan for each Participant,
reflecting Elective Deferrals and Matching Contributions made for the
Participant’s benefit, together with any adjustments for income, gain or loss
attributable thereto under Section 5.2, and any payments, distributions,
transfers or forfeitures therefrom. The opening balance of the Participant’s
Deferred Compensation Account as of January 1, 2007 shall equal the balance of
such Account as of the close of the preceding business day.


5.2    Time for Crediting Contributions. Elective Deferrals to the Plan with
respect to any pay period, and Matching Contributions attributable to such
Elective Deferrals, shall normally be credited to the Participant’s Account
within five (5) business days of the date that corresponding contributions
attributable to Compensation earned in such pay period are credited under the
Qualified Plan or would otherwise be paid to the Participant; provided, however,
that no adjustment of earnings or losses shall be made with respect to Elective
Deferrals or Matching Contributions under Section 5.3 prior to the earlier of
(a) the 15th business day of the calendar month following the calendar month in
which the Elective Deferral would otherwise have been paid to the Participant
but for the Participant’s deferral election, or (b) the date such amounts are
actually credited to the Participant’s Account on the books of the Plan;
provided, however, that clause (a) shall not apply to any Matching Contribution
made under Section 4.1.2 or as a result of Code Limitation testing (such as ADP
testing) normally conducted on an annual basis. The Administrator shall
establish on the books of the Plan one or more Sub-Accounts in each
Participant’s Deferred Compensation Account to





--------------------------------------------------------------------------------





reflect such Participant’s Scheduled Distribution elections and such additional
accounts or sub-accounts as he deems necessary or advisable.


5.3    Hypothetical Investment of Accounts. The Deferred Compensation Account of
a Participant, including each Sub-Account thereof, shall be adjusted as of each
Valuation Date to reflect the income, gain or loss that would accrue to such
Account, if assets in the Account were invested as described in this Section
5.3. Each Participant shall direct the hypothetical investment of the Elective
Deferrals and Matching Contributions credited to the Plan on his or her behalf
among such investment funds as are from time to time made available by the
Committee. A Participant may, as of any Valuation Date, change the investment
allocation of future Elective Deferrals or Matching Contributions, and may elect
to transfer all or a portion of the balance of his or her Account hypothetically
invested in one investment fund to any other investment fund or funds then
available under the Plan, by directing the Administrator in such form and at
such time as the Administrator shall require.


The hypothetical investment fund options available under the Plan shall be those
designated by the Committee from time to time in its discretion. The
Administrator may promulgate uniform and nondiscriminatory rules and procedures
governing investment elections under the Plan, including rules governing how
credits or debits to an Account or Sub-Account shall be allocated among
investment funds in the absence of a valid election.
5.4    Statement of Account. A statement shall be sent to each Participant as to
the balance of his or her Deferred Compensation Account at least once each Plan
Year. Electronic distribution (including a reminder that such statement is
available electronically) will satisfy this requirement.


ARTICLE VI
PAYMENT OF DEFERRED COMPENSATION


6.1    Hardship Distributions. A Participant may request that all or a portion
of his or her vested Account balance be distributed at any time by submitting a
written request to the Administrator, provided that the Participant has incurred
a Hardship, and the distribution is necessary to alleviate such Hardship. In
determining whether the Hardship distribution request should be approved, the
Administrator may rely on the Participant’s representation that the Hardship
cannot be alleviated:


6.1.1    through reimbursement or compensation by insurance or otherwise;


6.1.2    by the Participant taking any withdrawals then available to him or her
under the terms of the Qualified Plan;


6.1.3    by reasonable liquidation of the Participant’s assets, including
amounts available for withdrawal from the Qualified Plan, to the extent such
liquidation would not itself cause a severe financial hardship; or


6.1.4    by cessation of his or her elective deferrals under Section 3.4.3 of
this Plan or a similar deferred compensation plan to the extent available.


6.2    Administration of Hardship Distributions. The Administrator shall deem a
distribution to be necessary to alleviate a Hardship if the distribution does
not exceed the amounts necessary to satisfy the Participant’s Hardship, plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution. The Account balance that is not distributed pursuant to the
Hardship request shall remain in the





--------------------------------------------------------------------------------





Plan. Distributions to alleviate a Hardship will be made as soon as
administratively feasible after the Administrator has reviewed and approved the
request. An amount to be distributed for Hardship shall be debited from the
Participant’s Deferred Compensation Account not held in a Scheduled Distribution
Sub-Account, or (if such amount is not sufficient) from the Sub-Account(s)
having the latest scheduled distribution date.


6.3    Scheduled Distribution. A Participant may elect to receive a Scheduled
Distribution with respect to an Elective Deferral and Matching Contributions, if
applicable, at the time he or she files the applicable deferral election under
Section 3.1. A Participant may elect in accordance with Section 3.1.4 to direct
all or a portion of his or her Elective Deferrals and/or Matching Contributions
for the Plan Year into one or more Sub-Account(s), provided that any such
Sub-Account has a scheduled distribution date which is not earlier than twelve
(12) months after the end of the Deferral Period to which the Elective Deferral
and/or Matching Contribution relates. The Administrator may establish uniform
and nondiscriminatory rules and procedures governing Scheduled Distribution
Sub-Accounts, including establishing limitations on the number of Sub-Accounts
available to Participants for any Deferral Period or in the aggregate, and the
minimum length of deferral to be provided under any newly-established
Sub-Account, as the Administrator deems appropriate.


Except to the extent the Participant elects otherwise in accordance with Section
6.7, any “Post-Secondary Education Subaccounts” of the Participant as in effect
under the terms of the Plan immediately prior to January 1, 2007 shall be
redesignated as Scheduled Distribution Sub-Accounts hereunder, having the same
scheduled distribution date(s) and method of distribution.
To the extent permitted by the Administrator at the time of election, such
election may designate whether the elected Scheduled Distribution date shall
continue to apply notwithstanding the Participant’s intervening retirement,
death, Disability or Termination of Service. Except as otherwise elected by a
Participant under the preceding sentence, an election of a Scheduled
Distribution shall automatically terminate upon the Participant’s retirement,
death, Disability or Termination of Service, at which time the provisions of
Sections 6.4, 6.5 and 6.6 shall govern distribution of the Participant’s
Account.
A Participant may, with the consent of the Administrator and to the extent
permitted under Code Section 409A and regulations thereunder, elect to (a)
revoke a Scheduled Distribution (provided that the Participant’s Scheduled
Distribution election would otherwise automatically terminate upon the
Participant’s Termination of Service for any reason), in which case the balance
of the applicable Sub-Account will be restored to the Participant’s Deferred
Compensation Account, or (b) extend to a later date the date on which a
Scheduled Distribution will occur, in which case the applicable Sub-Account will
be redesignated or merged with another existing Sub-Account having the same
designated distribution date. A Participant may make an election under the
preceding sentence by filing a new election prior to his or her Termination of
Service at such time and in such form as the Administrator shall designate. Any
election to revoke or extend the date of a Scheduled Distribution shall not take
effect until at least twelve months after the date on which it is made and must
provide for a deferred distribution date not earlier than five years after the
date such Scheduled Distribution was otherwise scheduled to be made and not
later than the date set forth in Section 6.6.
A Scheduled Distribution may be made in a single lump sum payment or in
installments over two to eleven years (as described in Section 6.5.1 or 6.5.2,
respectively). If a Participant who has elected to receive a Scheduled
Distribution in installment payments incurs a Termination of Service after
payments have commenced but before all amounts held in the Scheduled
Distribution Sub-Account have been distributed, the remaining Scheduled
Distribution Account balance shall continue be paid to the Participant over the
then





--------------------------------------------------------------------------------





remaining installment period, or if the Participant has so elected, in a single
lump sum payment as soon as practicable following the Participant’s Termination
of Service.
6.4    Retirement, Death or Other Separation from Service.


6.4.1    Initial Distribution Election. A Participant who has incurred a
Termination of Service, whether by reason of retirement, voluntary or
involuntary termination, death or Disability (each a “Distribution Event”),
shall receive distribution of his or her Account (other than a Scheduled
Distribution Sub-Account having a Scheduled Distribution date prior to the date
of Termination of Service or a Scheduled Distribution Sub-Account subject to a
later Scheduled Distribution date with respect to which the Participant has
elected under Section 6.3 that no intervening Distribution Date shall apply) in
a single lump sum payment as soon as practicable following the Termination of
Service. Notwithstanding the foregoing, the Administrator may permit a
Participant to elect a later payment commencement date permitted under Section
6.6, or an alternate method of distribution permitted under Section 6.5, by
filing a written request with the Administrator at the time the Participant
files an initial deferral election under Section 3.2. To the extent permitted
under rules established by the Administrator at the time of election, such an
election may separately specify different times or available methods of payment
for different Distribution Events.


6.4.2    Changes in Distribution Election. The Administrator may permit a
Participant to defer the commencement of his or her distribution to a date
permitted under Section 6.6, or select an alternative method of distribution
permitted under Section 6.5, after the initial deferral election by filing a
written request with the Administrator. Such a change election shall not take
effect until at least twelve months after the date on which it is made and shall
be effective only if (a) the election is filed with the Administrator before the
Participant’s Termination of Service; (b) the election does not accelerate the
timing or payment schedule of any distribution; (c) the payment commencement
date in the change election is not less than five years after the date the
distribution would otherwise have commenced for the Distribution Event without
regard to such election; and (d) the Administrator approves such election.
Except as otherwise provided in Section 6.7, a Participant’s distribution
election shall become irrevocable upon the Participant’s Termination of Service.


6.4.3    Death. If a Participant dies before distribution of his or her Account
has commenced, the Participant’s benefit under the Plan shall be paid to his or
her Beneficiary in a single lump sum payment as soon as practicable following
the Participant’s death.


6.4.4    Distribution Event. Whether a Participant has incurred a Distribution
Event shall be determined by the Administrator in a manner consistent with the
requirements of Section 409A and regulations thereunder.


6.5    Method of Payment.


6.5.1    Lump Sum Payment. Distribution of a Participant’s Account pursuant to
Section 6.1, 6.3 or 6.4, may be made in a cash lump sum.


6.5.2    Installment Distribution. A Participant requesting distribution of an
Account pursuant to Sections 6.3 or 6.4 may, with the approval of the
Administrator, receive distribution in periodic payments in lieu of a lump sum.
Periodic payments shall be paid on a semi-annual basis, in January and July of
each year, over a period that does not exceed twenty-two (22) installments
(eleven (11) years). Each installment payment shall be determined by dividing
the Participant’s then-current





--------------------------------------------------------------------------------





Account balance by the number of semi-annual payments remaining to be paid. The
Administrator may establish uniform and nondiscriminatory rules and procedures
governing the payment of installment distributions, including the maximum period
over which installment distributions shall be made and the minimum amount which
must be distributed each Plan Year, as the Administrator deems appropriate
consistent with Section 409A. The entitlement to installment distributions is
treated as the entitlement to a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).


6.5.3    Death of Participant or Beneficiary During Installment Distribution
Period. If a Participant who has elected installment payments under Section
6.5.2 dies after payments have commenced but before all amounts held in the
Account have been distributed, the remaining Account balance shall be paid to
the Beneficiary or Beneficiaries designated by the Participant over the then
remaining installment period, or if the Participant has so elected, in a single
lump sum payment as soon as practicable following the Participant’s death. If
the designated Beneficiary dies after the Participant but before all amounts
held in the Account have been distributed, the then remaining installments shall
be distributed to the Beneficiary’s estate as provided in Section 6.5.2 (except
to the extent that the Participant has designated one or more contingent
Beneficiaries).


6.5.4    Limit on Distribution Method. Notwithstanding the foregoing, to the
extent permitted under Section 409A, if the Participant’s aggregate Deferred
Compensation Account does not exceed the dollar limitation on elective deferrals
as then in effect under Code Section 402(g) at the time of his or her
Termination of Service or earlier Distribution Event, distribution shall be made
to the Participant (or his or her Beneficiary in the case of the Participant’s
death) in a single lump-sum payment within ninety (90) days after such
Termination of Service or earlier Distribution Event.


6.5.5    General Payment Rules. A payment required to be made under any
provision of this Plan upon or as soon as practicable after a designated payment
date (e.g., date of death or Termination of Service) shall be deemed to be made
upon the date specified if it is made within the same taxable year of the
Participant (i.e., the calendar year) or, if later, by the 15th day of the third
month after such designated payment date, provided that the Participant is not
permitted, directly or indirectly, to designate the taxable year of payment.


6.6    Payment Commencement Date. A Participant may not elect a distribution
date later than (a) April 1 of the calendar year after the year in which the
Participant attains age 70½, or (b) five years after the Participant’s
Termination of Service, if later.


6.7    Transition Rule Election. Pursuant to Internal Revenue Service Notice
2005-1, Q&A-19(c), as extended by Notice of Proposed Rulemaking REG-158080-04, a
Participant may, prior to December 31, 2008 or such later date as shall be
permitted by the Administrator in accordance with Code Section 409A, modify or
make new elections regarding distribution of his or her Account(s) under
Sections 6.3, 6.4 and 6.5, at such time and in such form as the Administrator
shall designate; provided, however, that no such distribution election made in
2007 may affect payments that the Participant would otherwise receive in 2007 or
cause payments to be made in 2007, and that no such distribution election made
in 2008 may affect payments that the Participant would otherwise receive in 2008
or cause payments to be made in 2008.


6.8    Acceleration of Payment Date. Notwithstanding the foregoing, the
distribution of benefits hereunder may be accelerated, with the consent of the
Administrator, under the following circumstances:







--------------------------------------------------------------------------------





6.8.1    Compliance with Domestic Relations Order. To permit payment to an
individual other than the Participant as necessary to comply with the provisions
of a domestic relations order (as defined in Code Section 414(p)(1)(B));


6.8.2    Conflicts of Interest. To permit payment as necessary to comply with
the provisions of a Federal government ethics agreement or to avoid violation of
an applicable Federal, state, local or foreign ethics law or conflicts of
interest law;


6.8.3    Payment of Employment Taxes. To permit payment of federal employment
taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any
federal tax withholding provisions or corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of
federal employment taxes, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes; or


6.8.4    Tax Event. Upon a good faith, reasonable determination by the
Administrator, and upon advice of counsel, that the Plan fails to meet the
requirements of Code Section 409A and regulations thereunder. Such payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A.


6.9    Delay of Payments. A payment otherwise required to be made under the
terms of the Plan may be delayed solely to the extent necessary under the
following circumstances, provided that payment is made as soon as possible
within the first calendar year after the reason for delay no longer applies:


6.9.1    Payments Subject to the Deduction Limitation. The Bank reasonably
anticipates that such payment would otherwise violate Code Section 162(m);


6.9.2    Violation of Law. The Administrator reasonably determines that making
the payment will violate Federal securities or other applicable laws; or


6.9.3    Other Permitted Event. Upon such other events and conditions as the
Commissioner of Internal Revenue shall prescribe in generally applicable
guidance.


ARTICLE VII
ADMINISTRATION OF THE PLAN


7.1    Administration by the Bank. The Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof. The Committee may appoint such person or persons as it deems
appropriate to perform all or any of the functions of the Administrator under
the terms of the Plan. To the extent that no such person or persons are
appointed, the Committee shall serve as Administrator.


7.2    General Powers of Administration. The Committee shall have authority and
discretion to control and manage the operation and administration of the Plan,
including all rights and powers necessary or convenient to the carrying out of
its functions hereunder, whether or not such rights and powers are specifically
enumerated herein. The Committee may, in its discretion, delegate authority with
regard to the administration of the Plan to any individual, officer or committee
in accordance with Section 7.2.7 below. Notwithstanding any other provision of
the Plan, if an action or direction of any person to whom authority hereunder
has been delegated conflicts with an action or direction of the Committee, then
the authority of the Committee shall supersede that of the delegate with respect
to such action or direction.





--------------------------------------------------------------------------------





Without limiting the generality of the foregoing, and in addition to the other
powers set forth in this Section 7.2, the Committee or its delegate shall have
the following express authorities:
7.2.1    To construe and interpret the provisions of the Plan; to decide all
questions arising thereunder, including, without limitation, questions of
eligibility for participation, eligibility for benefits, the validity of any
election or designation made under the Plan, and the amount, manner and time of
payment of any benefits hereunder; and to make factual determinations necessary
or appropriate for such decisions or determination;


7.2.2    To prescribe procedures to be followed by Participants, Beneficiaries
or alternate payees in filing applications for benefits and any other elections,
designations and forms required or permitted under the Plan;


7.2.3    To prepare and distribute information explaining the Plan;


7.2.4    To receive from the Bank and from Participants, Beneficiaries and
alternate payees such information as shall be necessary for the proper
administration of the Plan;


7.2.5    To furnish the Bank or the Board of Directors, upon request, such
reports with respect to the administration of the Plan as are reasonable and
appropriate;


7.2.6    To appoint or employ advisors, including legal and actuarial counsel
(who may also be counsel to the Bank) to render advice with regard to any
responsibility of the Committee under the Plan or to assist in the
administration of the Plan;


7.2.7    To designate in writing other persons to carry out a specified part or
parts of its responsibilities hereunder (including this power to designate other
persons to carry out a part of such designated responsibility). Any such person
may be removed by the Committee at any time with or without cause;


7.2.8    To rule on claims, and to determine the validity of domestic relations
orders and comply with such orders; and


7.2.9    All rules, actions, interpretations and decisions of the Committee are
conclusive and binding on all persons, and shall be given the maximum possible
deference allowed by law.


7.3    Rules of the Administrator. The Administrator may adopt such rules as it
deems necessary, desirable or appropriate. When making a determination or
calculation, the Administrator shall be entitled to rely upon information
furnished by a Participant or Beneficiary, the Bank, the legal counsel of the
Bank, or such other person as it deems appropriate, and shall further be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Bank with respect to the Plan.


7.4    Claims Procedure. Any person who believes that he or she is then entitled
to receive a benefit under the Plan may file a claim in writing with the
Administrator. Except to the extent the Committee adopts an alternate procedure
for the review of claims, the procedures in this Section 7.4 shall apply. The
Administrator shall, within ninety (90) days of the receipt of a claim, either
allow or deny the claim in writing. A denial of a claim shall be written in a
manner calculated to be understood by the claimant and shall include: (a) the
specific reason or reasons for the denial; (b) specific references to pertinent
Plan provisions on which





--------------------------------------------------------------------------------





the denial is based; (c) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (d) an explanation of the Plan’s claim
review procedure. A claimant whose claim is denied (or his or her duly
authorized representative) may, within sixty (60) days after receipt of denial
of the claim: (1) submit a written request for review to the Committee; (2)
review pertinent documents; and (3) submit issues and comments in writing. The
Administrator shall notify the claimant of the decision of the Committee on
review within sixty (60) days of receipt of a request. No legal action may be
commenced by a Participant or Beneficiary with respect to a benefit under this
Plan without first exhausting the Plan’s administrative claims procedures, and
any legal action with respect to a claim that has been finally denied must be
commenced no later than one year after the date of the Plan’s final denial of
such claim upon appeal. If a Participant or Beneficiary prevails in a lawsuit to
recover benefits under the Plan, the Bank shall pay to the Participant or
Beneficiary the reasonable attorneys’ fees and costs incurred by such
Participant or Beneficiary in prosecuting such lawsuit. However, a Participant
or Beneficiary shall not be liable for attorney fees or costs incurred by the
Bank, the Plan or the Committee in successfully defending a lawsuit brought by
such Participant or Beneficiary to recover benefits under the Plan, unless a
court has finally determined that the Participant or Beneficiary acted in bad
faith or that the lawsuit was frivolous.


ARTICLE VIII
GENERAL PROVISIONS


8.1    Participant’s Rights Unsecured. The right of any Participant to receive
future payments under the provisions of the Plan shall be an unsecured claim
against the general assets of the Bank. The Bank shall be under no obligation to
establish any separate fund, purchase any annuity contract, or in any other way
make any special provision or specifically earmark any funds for the payment of
amounts called for under the Plan. If the Bank chooses to establish such a fund,
or purchase such an annuity contract or make any other agreement to provide for
such payments, that fund, contract or arrangement shall remain part of the
Bank’s general assets and no person claiming payments under the Plan shall have
any right, title or interest in or to any such fund, contract or arrangement.


8.2    Non-assignability. None of the benefits, payments, proceeds or claims of
any Participant or Beneficiary shall be subject to any claim of any creditor of
any Participant or Beneficiary and, in particular, the same shall not be subject
to attachment or garnishment or other legal process by any creditor of such
Participant or Beneficiary, nor shall any Participant or Beneficiary have any
right to alienate, anticipate, commute, pledge, encumber or assign any of the
benefits or payments or proceeds which he or she may expect to receive,
contingently or otherwise, under the Plan. Notwithstanding the foregoing, the
Bank shall comply with the terms of a domestic relations order applicable to a
Participant’s interest in the Plan, provided that such order does not require
the payment of benefits in a manner or amount, or at a time, inconsistent with
the terms of the Plan. The Bank shall have no liability to any Participant or
Beneficiary to the extent that his or her benefit is reduced in accordance with
the terms of a domestic relations order that the Bank applies in good faith.


8.3    Taxes. The Administrator shall withhold all federal, state or local taxes
that it reasonably believes are required to be withheld from any payments under
the Plan.


8.4    Limitation of Participant’s Rights. Nothing contained in the Plan shall
confer upon any person a right to be employed or to continue in the employ of
the Bank, or interfere in any way with the right of the Bank to terminate the
employment of a Participant at any time, with or without cause.







--------------------------------------------------------------------------------





8.5    Receipt and Release. Any payment to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Bank or the Plan, and the
Administrator may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release (a “Release”) to
such effect. If requested, such Release shall be executed by the Participant or
Beneficiary within the reasonable time period designated by the Bank (not more
than ninety (90) days) in order to assure that payments can be made within the
time period specified in the Plan, but not prior to expiration of any period
specified for revocation of such Release. If a Participant or Beneficiary does
not sign and return the Release within the specified period, he or she will
forfeit any payments contingent on the Release. If the period for signing and
returning the Release designated by the Bank extends into a later taxable year,
any payments contingent upon the Release will be made (or begin) in the later
taxable year.


If any Participant or Beneficiary is determined by the Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Administrator may cause the payment or
payments becoming due to such person to be made to another person for his or her
benefit without responsibility on the part of the Administrator or the Bank to
follow the application of such funds.
8.6    Governing Law. The Plan shall be construed, administered, and governed in
all respects under and by the laws of the Commonwealth of Massachusetts. If any
provision shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.


8.7    Designation of Beneficiary. A Participant may designate a Beneficiary by
so notifying the Administrator in writing, in a form acceptable to the
Administrator, at any time before the Participant’s death. A Participant may
revoke any Beneficiary designation or designate a new Beneficiary at any time
without the consent of a beneficiary or any other person. If no Beneficiary is
designated or no designated Beneficiary survives the Participant, payment shall
be made in a single lump sum to the Participant’s estate.


8.8    Successorship. The Plan shall be binding upon and inure to the benefit of
the Bank and its successors and assigns, and the Participants, and the
successors, assigns, designees and estates of the Participants. The Plan shall
also be binding upon and inure to the benefit of any successor bank or
organization succeeding to substantially all of the assets and business of the
Bank, but nothing in the Plan shall preclude the Bank from merging or
consolidating into or with, or transferring all or substantially all of its
assets to, another bank which assumes the Plan and all obligations of the Bank
hereunder. The Bank agrees that it will make appropriate provision for the
preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into to effect any such merger, consolidation, reorganization
or transfer of assets. In such a merger, consolidation, reorganization, or
transfer of assets and assumption of Plan obligations of the Bank, the term Bank
shall refer to such other bank and the Plan shall continue in full force and
effect.


8.9    Indemnification. No Committee member shall be personally liable by reason
of any instrument executed by him or on his behalf, or action taken by him, in
his capacity as a Committee member nor for any mistake of judgment made in good
faith. The Bank shall indemnify and hold harmless the Plan and each Committee
member and each employee, officer or director of the Bank or the Plan, to whom
any duty, power, function or action in respect of the Plan may be delegated or
assigned, or from whom any information is requested for Plan purposes, against
any cost or expense (including fees of legal counsel) and liability (including
any sum paid in settlement of a claim or legal action with the approval of the
Bank) arising out of anything done or omitted to be done in connection with the
Plan, unless arising out of such person’s fraud or bad faith.





--------------------------------------------------------------------------------







8.10    Headings and Subheadings. Headings and subheading in this Plan are
inserted for convenience only and are not to be considered in the construction
of the provisions hereof.


8.11    Amendment and Termination. The Plan may at any time or from time to time
be amended, modified, or terminated by the Board of Directors. No amendment,
modification, or termination shall, without the consent of a Participant,
adversely affect the Participant’s Deferred Compensation Account at that time.
Upon termination of the Plan, the Board of Directors may elect to (a) pay
benefits hereunder as they become due as if the Plan had not terminated or (b)
to extent permitted by Code Section 409A and regulations thereunder, direct that
all payments remaining to be made under the Plan be made in a single lump sum to
Participants (or their Beneficiaries).


8.12    Effective Date. Except as otherwise provided herein, the effective date
of this Plan shall be January 1, 2017.


8.13    Trust Provisions. The trustee of any trust established for the funding
and payment of benefits under the Plan shall be a national bank or trust
company, be duly authorized to conduct trust business, be organized under the
laws of the United States or any of the 50 states thereof, and be independent of
and not subject to control of the Bank or any Participant of the Plan.


The Bank shall contribute at least quarterly to such trust or fund the amount,
if any, by which the then aggregate balance of the Accounts of all Participants
and Beneficiaries in the Plan exceeds the fair market value of the assets in
such trust or fund. This provision will survive any amendment or termination of
the Plan until all accrued benefits have been paid.
IN WITNESS WHEREOF, and pursuant to adoption of this Plan Document by the Board
of Directors of the Bank has caused this Plan Document to be executed this 22nd
day of December, 2017 by:
/s/ Carol Hempfling Pratt
/s/ Barry F. Gale
Carol Hempfling Pratt
SVP/General Counsel
Barry F. Gale
SVP/Exec. Director of Human Resources










